Earl Warren: Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice and may it please the Court. In discussing the second of the two issues in this case, I'd come to the point, just before the recess, of calling attention on our comparative print to the long proviso to Section 8 (b) which appears on page 4 of the little pamphlet. It provides that, for the purposes of paragraph 4, nothing contained in the paragraph shall be construed to prohibit publicity, other than picketing, for the purpose of truthfully advising the public, including consumers and members of the labor organization, that a product or products are produced by an employer with whom the labor organization has a primary dispute, that here would of course be Servette, and are distributed by another employer, that here would be the chain stores, as long as the picketing doesn't have certain effects, and no one suggests that it has those effects in this case. So, the question is whether picketing at the retail stores falls within the language of covering p -- I said the picketing, I'm getting confused. The handbilling at the retail stores falls within the language “publicity for the purpose of advising the public that a product or products are produced by one employer and distributed by a secondary employer.” I want to make it plain that --
Potter Stewart: There's an argue --
Archibald Cox: There are --
Potter Stewart: There's an argument in this case, you said, produced by one employer, that being Servette. There's a big argument as to whether or not this does cover Servette since --
Archibald Cox: I was -- yes, of course.
Potter Stewart: And Servette is -- it doesn't actually produce, it distributes. Isn't that right?
Archibald Cox: That -- and I'm coming to that. I --
Potter Stewart: You're coming to that?
Archibald Cox: And I'm sorry. I just meant to get the relationship.
Potter Stewart: Right.
Archibald Cox: I was just concerned, Mr. Justice Stewart, that there have been three views advanced as to the meaning of this proviso. One view is that advanced by the National Labor Relations Board in this case, but most notably in a case known as the Great Western Broadcasting Company case which was decided by the Ninth Circuit before this case in an authority of -- which case, the Ninth Circuit decided this case. The Board there suggested that the proviso should be read so broadly that it covered virtually all publicity. I can state its interpretation best by giving a concrete illustration based on the Great Western Broadcasting case. There, the Labor Union was in a dispute with the broadcasting station. The station advertised a number of products. One of them, I'm imagining, but one of the products was Sunoco gasoline. The Union, getting nowhere in its dispute with the television or broadcasting station, picketed the Sunoco stores or the downtown department store, if you will, who's -- which advertised over the radio station. The Board took the view that the radio station was engaged, in an economic sense, in helping to produce Sunoco gasoline and that Sunoco gasoline was being distributed by the Sunoco filling stations and, therefore, it came within the proviso. In this case, while the Board does not give up that meaning, it agrees with me that the case doesn't require so broad an interpretation. But personally, I find that interpretation extremely difficult and we think it can go on a narrower ground but, it should be understood, that is one of the meanings of the statute that has been put forward but I'm not arguing it here. Now, the other extreme is the interpretation adopted by the court of appeals. It says that produce -- product or products produced by an employer means the manufacturer who makes it or perhaps who processes it. He would be the manufacturer or processor and carries it no farther. The interpretation that we advocate in this case lies midway between. We urge that the word "produced" should be given the same meaning in this statute that it has been given in other labor legislation, most notably in the Fair Labor Standards Act. The Fair Labor Standards Act does have specific definitions of these terms and differs from this statute in that respect. It defines “produce or production” to include producing, manufacturing, mining, handling, transporting or, in any other manner, working on any goods. And, it has been held many, many times that a wholesaler of goods who packages and repackages, sometimes he labels, sometimes he doesn't, and sometimes he puts in smaller lots what he receives in large lots, who certainly handles the goods as well as stores them and distributes them is engaged in producing within the meaning of the Fair Labor Standards Act. And, we say that the word must be taken in that sense here so that there is, under our view as we urge it, some following of the physical product. It doesn't involve this virtually any economic relationship that contributes to the ultimate sale of the product, but says that the Union comes within the proviso if the person with whom it had its dispute produced it in this sense and if the person who is selling it and whom it is handbilling is distributing it in the sense of getting it to the ultimate consumer. We think there are essentially four reasons for construing the proviso, at least that broadly. The first and, in a sense, the second I've already inverted to. "Produced" was a word that had a well-known meaning under the Fair Labor Standards Act and the men who participated in the drafting of this statute were, well, must have been well-aware of its meaning and the definition in the Act and the interpretation put upon it. We think where there are two statutes in the same general field, the labor area, there's a strong presumption that Congress used the word in the same senses. We feel strength in that by the fact-- by the case United States against Montgomery Ward and Company which, some of you may recall, grew out of the seizure by the president during World War II of the wholesaling and mail order business in Montgomery Ward. There was no authority for that seizure under the War Labor Disputes Act, unless it could be said that Montgomery Ward was engaged in producing war materials, but they were a mail order house or a wholesaler and had some retail stores, too. The Court of Appeals for the Seventh Circuit held that the meaning of “produced” in the War Labor Disputes Act, also it contained no artificial definition, must be taken to be the same as the meaning in the Fair Labor Standards Act.
Potter Stewart: Didn't the -- or am I mistaken, didn't the War Labor Disputes Act have a provision incorporating, by reference, the definition of "produce" in the Fair Labor Standards Act?
Archibald Cox: I think the answer is partly, Your Honor. Let me explicate what I mean. I would say, no, it did not incorporate the definition by reference. It did -- the provision you're thinking of is a provision which directed the War Labor Board in rendering its recommendations on labor disputes, decisions in the substantive sense, to be guided by the provisions of various laws, including the Fair Labor Standards Act. This, certainly, tended to bring the two statutes together and I think, in that sense, perhaps made that a somewhat easier case, so far as the words are concerned, than this one. But, the Court went upon the theory that they -- statutes were in pari materia. I think there was no ex -- I don't think there can be said to be any fair incorporation by reference of the definitions and it would seem to me that the case rests on their being in pari materia more than on that section to which Your Honor refers. Now, there is another thing about that opinion, and that is the Court of Appeals for the Seventh Circuit, in that case, said quite apart from the Fair Labor Standards Act definition of “produced” which still find this was produced within the meaning of the Fair Labor Standards Act. So, that, I think is -- again tends to cut in my -- in my favor. With that background, we think there is a -- the words would be a very strong inference that the word “produced” was used in the technical sense that had been used elsewhere in the Labor Law. But, I certainly can't say that that mere background excludes necessarily the other interpretation. The additional facts that seemed to me to be important is that there were a number of rather well-known common law decisions holding that a Union may follow a product through -- to the various stages of distribution and that the employers injured along the way, if I may put it that way, were not truly neutrals. We've sited some of those in our brief, and some of those cases dealt with situations where the primary employer was not a manufacturer alone and we think that, remembering that this legislation was, to a considerable extent, a battle of experts, that Common Law Theory ties in with the meaning that we would give the words here. Finally, I would stress this is a proper interpretation because I think this is a case where there are perhaps or are at worst, from our point of view, two possible meanings of the words. One would be to read “produced” as a word of art, such as it had become in the Fair Labor Standards Act and the same meaning in the sense of art that was given in Montgomery Ward, and the other perhaps is to take it more narrowly because there is legislation where it has been read more narrowly. But, given those two interpretations and given the fact that if -- that this statute, absent the proviso, would be a restriction upon all forms of communication of the fact of the dispute, not only handbilling but radio advertising, newspaper publicity, and so forth, that the proviso should be construed broadly in order to avoid curtailing a method -- methods of expression, of publicity, of communication, all be an expression and communication in a context of an economic dispute. And, that desire, which appears quite clearly in the legislative history, and the importance of preserving that right seemed to us to be enough to resolve any doubt that the words and the other materials I mentioned leave about the meaning of "produced" and to require giving it at least as broad an interpretation as it has in the Fair Labor Standards Act.
Earl Warren: Mr. Tobin.
Stanley E. Tobin: May it please the Court. Respondent does not have any major differences with the Board's general analysis, overall construction, or statutory scheme of the secondary boycott provisions of 1959 Amendments. Indeed, on major points, responded was fully -- in full agreement with the Board's position, particularly as expressed in the Tree Fruits case. I might add here at the beginning that even if this Court should not decide that coercion per se is proper and the proper interpretation in the Tree Fruits case, as I will later expand upon, there was coercion in fact in the Servette case. And, the record so points out. A significant difference, in our respective positions, in the fact situation before this Court is that the Board, without any justification, we submit - one, sharply restricted the plain meaning of the term "any individual" as it appear in 8 (b)(4)(i) and, two, has greatly brought in the phrase “a product or products that are produced by an employer with whom the labor organization has a primary dispute and are distributed by another employer,” as it appears in the second exception proviso for Section 8 (b)(4)(ii). By such an exercise of statutory construction, the Board has not only macerated the plain meaning of the statutory language but has nullified congressional intent. Like the procrustean bed, the Board has adopted the technique in this case that if the traveler is too long, you cut him down to fit the bed and, if he is too short, like in Producer, you stretch him to fit the bed's dimensions. In the first issue before this Court, the question involved is whether individuals, store managers, and supervisors of the chain store supermarkets who are approached by the Union agents and were induced and encouraged not to handle or sell products distributed by a respondent or to do business with respondent or individuals with the meaning of the Act. I submit the issue between myself and my client and, on one hand, and the Solicitor General and the Board, on the other hand, is a very narrow one. The Board would set, initially, that “any individual” does not mean any individual, but only include certain individuals. From the outset, this Court has repeatedly stated that the statute is not always open to construction but only where the language used in the statute requires interpretation. Where the statute is ambiguous or as of such doubtful or obscure meaning that reasonable minds can -- might be uncertain or disagree as to its meaning. Where the language of a statute is plain and non-ambiguous and conveys a clear and definite meaning, there is no occasion resorting to the rules of statutory interpretation and the --
Byron R. White: Do you --
Stanley E. Tobin: -- Court gen --
Byron R. White: Do you suggest that “individual” means every individual?
Stanley E. Tobin: I do not, Your Honor, and I'm getting-- I'm getting to that.I mean, in this instance, we're first starting out that if we are to make exceptions to the word “individual,” we ought to make those very limited exceptions. Now, the 1950 -- prior to the 1959 amendments, 8 (b)(4)(a), the antecedent of (i), prohibit a law-- labor organization, as the Solicitor General has pointed out, from encouraging the employees of any employer. And a big -- and, of course, because supervisors, among others, were not within that statutory term definition, it was felt that this was a major loophole. The Solicitor General, in this article he has written, readily admitted that supervisors “obviously” are now included within the Act. He, nor no other commentator, made any distinction between high level supervisors and low level supervisors, and that is the basis of the Board's original decision and opinion in this matter.
Potter Stewart: I thought the argument made --
Stanley E. Tobin: No, they switched. They have now begun to switch and I'd like to make that clear, Justice Stewart, if I might. The congressional debates point out quite clearly that what Congress was trying to get here was to protect an employer, a secondary employer particularly, from having his employees, meaning in the broad sense now, not in a statutory definition sense, be subject to this type of inducement and encouragement. The reason being that these type of employees, including supervisors, and the legislative debates go into this at some length, found that these supervisors were subject to, either because they were members of the Union, subject to Union discipline or, as ex-members, were sympathetic with it or who, because they work with the rank-and-file employees, have the same economic ideals and outlook and philosophy as a normal employee. Thus, they sought to close this loophole. Now, I would agree. In fact, I would, first, agree right of the start that the Solicitor General is probably correct when he says that the statutory scheme would be destroyed by including all individuals within that position.
Byron R. White: Is that the case (Inaudible)
Stanley E. Tobin: That's correct. In that --
Byron R. White: -- statute, isn't it?
Stanley E. Tobin: In that sense, but I'm trying to explain here now what a trial examiner did on this Minneapolis Furnishing case which was the basis of what he had.
Byron R. White: So, we must -- we're going to have to go beyond the statute --
Stanley E. Tobin: That is correct.
Byron R. White: -- to tell show what it means.
Stanley E. Tobin: That is correct. I can see that we will go, in order to make sense of it, beyond the statute. The trial examiner in the Minneapolis case, cited I believe on page 19 of my brief, pointed out that when you speak of corporate officers and directors, the analogy given by the Solicitor General, you're actually talking about the employer and you don't even have to think in the terms of agency in that regard. Including corporate officers who act as the employer in the full sense in understanding of common powers, to include them with an individual does not thwart congressional intent and does not really strain the statute to its outer limits. If you do include corporate officers, the scheme which the Solicitor General and the Board wishes to maintain is held entirely intact.On the other hand, store managers of large retail chain supermarkets who work together with other store employees are certainly supervisors. Now, I think that the Board recognized this halfway up in this litigation because they abandoned that idea that store managers beca -- the idea of high level and low level supervisors per se and, before this Court, for the first time, they now argue that these store managers, all of them presumably, had the delegated authority to decide whether or not to do business with Servette. And, I suggest and urge upon this Court that the case here can be narrowly decided on that very question. The evidence shows overwhelmingly that this is not a fact.
Arthur J. Goldberg: If it were, (Inaudible)
Stanley E. Tobin: If it were, I would suggest this, Your Honor. I think that congressional intent may be thwarted because, again, we have the same old story of employees or people not -- not having the outlook of the employers are going to be subject to this. But, for this case, I would concede.
Byron R. White: So, you would lose your case if the -- if the finding of the Board --
Stanley E. Tobin: Right.
Byron R. White: -- is to be sustained?
Stanley E. Tobin: Right. Now --
Arthur J. Goldberg: Do you have the need to try this (Inaudible)
Stanley E. Tobin: I should like to mention that, Justice Goldberg. The trial examiner made a finding that the managers of McDaniels and Kory had such authority. Where he got that fact, no one knows. The general counsel vigorously opposed it in his exceptions and, when it went up on appeal, the issue was not raised at that time because the circuit court did not reach it. Now, the record is a very short one. The record is entirely uncontradicted. The facts are not in dispute. There were -- the evidence was not taken in this -- upon this evidence, was not taken by witnesses but was taken by stipulation. So, therefore, at the very least, the Universal Camera would dictate that the -- that the findings of a trial examiner are subject to review and, on that short record of uncontradicted evidence, it shows, one, the manager of one Kory's department, when approached by the agents of the Union to take the products off the shelves, said “I'll have to speak to my supervisor.” This is the man that they're now calling a high level supervisor saying, “I'll have to speak to my supervisor to find out what to do.” Another manager said, “When approached similarly, I'll have to find out from the front office.” A third one said, “I will have to speak to my superior.” That is exactly the position that the Board here now says that these type of people should not be -- should be included in the definition of “individual.” But, they have swung away from that now and they did it on one simple statement in the file of the trial examiner's findings which, incidentally, the Board did not go into but just have simply -- based its decision on the Carolina Products case which spoke of high level and low level supervisors. And, when the Board was respondent in the Ninth Circuit Court of Appeals, it again argued the high and low level thing as though they were status. It's won gold from here --
Byron R. White: You don't have to show a very (Inaudible) business.
Stanley E. Tobin: No, all you have to do is show that one.
Byron R. White: All you have to do is show the one, isn't it?
Stanley E. Tobin: That one was enough and you have an unfair labor practice. And, in so doing and so -- and in so twisting, I believe the record in using the “phrase delegated authority to make this decision.” They took one instance where one store manager was approached by the Union, asked to take the products off the shelf, and the store manager said, “No, I'll have to speak to my superiors before I do anything.” A week later, the various store managers had a meeting of some kind with the “company officials,” and the company officials told them, which is probably what happens in many instances, “we don't want to do, do whatever you wish.” This, the trial examiner and now the Board says, shows that this store -- this -- all store managers had the authority to make decisions. Well, first of all, it only applied to one store manager of a numerous ones in the state of facts. And, secondly, it does -- it does not support the petitioner here. It undermines his argument because it shows, at the time that the Union officials came, the time they committed the proscribed activity, this particular store manager had no such authority. On that ground, Your Honor, I would say that 8 (b)(4)(i) and the Board's decision below is fully supported. The second issue -- the second major issue before this Court is that involving 8 (b)(4)(ii). Both, the Board throughout these proceedings and the respondent, agree that the Union's activities in distributing handbills outside of supermarkets requesting potential customers not to purchase the goods purportedly distributed by Servette is an unfair labor practice under 8 (b)(4)(ii) in as much as the Union coerced and restrained the market employers with the object of forcing them to cease doing business with Servette.
William J. Brennan, Jr.: (Inaudible) one that's in the --
Stanley E. Tobin: Well, I think it's quite important to this --
William J. Brennan, Jr.: But is it -- I mean, do you think you're --
Stanley E. Tobin: Well, you can -- the Board can -- the Court, I'm sure, can find an unfair labor practice based upon-- based upon a small (i), but there were additional unfair labor practices which -- and the Board has taken the position in regard to fiduciary product, which I think is before this Court.
William J. Brennan, Jr.: I quite agree, but my question is, if you right on (i), do we have to reach (ii).
Stanley E. Tobin: I don't think that is necessary. The Board add -- but, the Board add the second proviso to 8 (b)(4), protects the threats of handbilling and handbilling of the Union in this case. Respondent agrees with the position rather of the dissenting member of the Board to the effect that the proviso in the fact situation, the instant case, does not protect this otherwise conceited illegal activities. Initially, we must recognize that we are dealing with an exemption, not with the statutor-- statute's primary coverage. Ordinarily, exemptions are not fatal. If the exemption is dubious, it is not given effect. If ambiguous, it is resolved strictly in favor of the statute's application. Here, the crux of the difference is the phrase, “A product of products produced by an employer with whom a labor organization has a primary dispute and is distributed by another employer.” So, that is a distributor of products produced by other employers and is not itself a producer of anything. The Board, in adopting an uncommon and far-reaching definition of the term, appears to speculate that if Congress really had considered this, they would have included a broader term. As this Court has said in the McBoyle case, 283 U.S. 25,27, when a rule of conduct is laid down in words that evoke, in the common mind, only the picture of vehicles moving on land, the statute should not be extended to aircraft simply because it may seem to us that a similar policy applies or upon the speculation that if the legislature had thought of it, very likely, broader words would have been used. In fact, the Court took the same similar position in Western Union Telegraph v. Lenroot. As an analysis of the exception proviso and its history indicates clearly, we submit, that Congress meant to limit the exemption to producers of products as that term is commonly understood. To begin we -- begin with, it is well known that the original bill which passed the Senate contain no further restrictions than then existing upon the Union's right to engage in secondary boycott activity. The House bill on the other hand, precluded any kind of secondary boycott activity. At the Conference stage, virtual agreement was reached except for the secondary boycott provisions. As the Solicitor General has written, the House stood immovably upon its position. The Senate conferees were only able to obtain the proviso, permitting publicity other than picketing in a very narrow and limited situations. The final compromise between the Senate and House bill -- and the House bill did not merely relate to publicity other than picketing. It also -- it also limited permissible secondary boycotts to those involved in the distribution of products produced by a producer with whom the labor organization has a dispute. I believe the legislative history, pointed out by the Board and in my brief, supports that position. At the time the Senate and the House conferees were attempting to resolve the difference between their respective bills, Senator Kennedy introduced to and had placed upon the calendar of the Senate a resolution which instructed the Senate conferees to insist upon the inclusion of certain provisions in the conference agreement. Included in the provisions dealing with the amendments to 8 (b)(4) was the following proviso, “Provided that nothing contained in this subsection (b) shall be construed to prohibit publicity for the purpose of truthfully advising the public, including consumers, that an establishment is operated or goods are produced or distributed by an employer engaged in a labor dispute. Significantly, this language was not adopted by the Congress, though Senator Kennedy himself asked it to be in the senate resolution which was -- came before the final conference committee meeting which made the decision as to what the lang-- which language shall be used. This cannot be dismissed, as the Board would urge. This legislative history, not only shows that Congress intended to limit the exception to produce as a product which are distributed by another, but further exemplifies the fact that Congress considered that there was a distinction between the words "produced" and "distribute." Furthermore, the Board asked the Court to read the statutory language as though it contained a phrase originally presented to but later elimined-- eliminated by Congress in the cause of an act. This, it is submitted, the -- this Court has often said it cannot do, and I cite the Board of Pipeline case which is a Circuit case and the absence to picketing case on page 17 in footnote of my brief. A further analysis of the language of 8 (b)(4) in the proviso underscores the fact that the limiting language of the proviso was intended by Congress. To begin with, Congress not only limited the coverage of the proviso to situations with a labor organization has a dispute which producers of product but by the additional language in the proviso that these products are distributed by another employer. It is obvious that Congress meant that the product must be capable of distribution. The services of Servette are not capable of distribution unless the Board would have this Court, not only broaden the term "producer of products," but ignore the qualifying additional language in regard to the fact that product should be capable of distribution. At the very least, the Board's unduly broad definition of the term "producer of products" would necessitate that the additional qualifying phrase "distributed by another employer" should be treated as surplusage. Thus, it is submitted, this it is submitted, would be improper. Moreover, the inconsistency between the position of the Board in Tree -- in the Tree Fruits case on statutory construction and the position it takes here is glaring. In its argument, to show that Congress intended its secondary boycott activity of this nature constitutes threat, coercion, and restraint with the meaning of 8 (b)(4)(ii) in the Tree Fruits case, it properly note that a subsequent qualification to the existing proviso shows that when Cong -- that Congress, when it was intent -- when it intended to condition and proscribe against secondary activity upon proof of its effect, said so explicitly and cited on this point the fact that Congress added in the proviso the publicity -- that publicity activity will not be permitted if it has the effect of inducing an individual employed by any other person other than the primary employer in the course of his employment to refuse to pick up, deliver, or transport any goods, or not to perform any services. We certainly agree with that logic but say it should be carried on further. Surely, by the same reasoning, it follows - one, that within the very same proviso, second proviso, Congress could and did make a limitation in regard to producer of products that it considered proper and that the language used by Congress expressing the further limitation in regard to the effect of the inducement fortifies respondent's position that producer of products is to be given its ordinary commonsense meaning. For both in the proviso, as well in 8 (b)(4), Congress spelled out in detail the proscription. Thus, it stated in 8 (b)(4)(i) that inducing an individual to refuse to, and you can follow this in the Act, "Use, manufacture, process, transport, or otherwise handle or work on goods, articles, materials or commodities or to perform any services, was violative of its purpose." Well, the Act, if its purpose was to force or require any person to cease using, selling, handling, transporting, or otherwise dealing in the products of any producer, processor, or manufacturer or to cease doing business with any person. Now, this is all in the Act and statutory language, not only in the Act itself but in the proviso itself. Surely, therefore, had Congress desired to adopt an exception as broad as the Board would argue, it could well have taken language from the statute and the very proviso which is in question. It could have easily used the phraseology of something like this, that such publicity shall not be prohibited when a labor organization has a dispute with the employer who uses, handles, transports, or otherwise deals in products of any producer, processor, or manufacturer or otherwise does business with the primary employer. This is the very language which this Board is now urging upon us. It exists in the statute. It exists in the proviso, but when we're speaking of a producer of products, we have something different. Thus, Congress not only failed to adopt existing language under the statute and the proviso which would accomplish the end the Board urges but, as pointed out before, specifically refuse to adopt broader terminology covering respondent. Instead it chose to limit its terminology and its scope. If this Court extends the terminology “producer of products” as it exists in the proviso, it would be, it is submitted, differentially expanding congressional intent. It is submitted, as urged before, the congressional intent has been made quite clear by the language of the statute and by its legislative history. Certainly, Congress has a right to limit the scope of an exception and Congress was justified in doing so insofar as its intent was a proper one, one admitted by the Board to restrict the spread of labor disputes throughout the community and to limit the power to put pressure upon neutral parties having nothing whatsoever to do with the Union's grievances. Given the broad interpretation of the proviso that the Board urges, which spread the conflict far beyond the concept of "following an annuity of product," this doctrine of lec -- limiting secondary boycotts to unfair product situations has been advanced and improved and approved of in at least one Supreme Court opinion. In Duplex v. Deering, Justice Holmes' dissent, as pointed out in the brief, recognized the distinction between following an unfair product of a manufacturer, with whom a labor organization has a dispute, and secondary boycott activities against those who only deal in the product or in some lesser fashion, have a relationship to the product. As a matter of fact, the principal case the Board seems to distinguish Auburn Draying, cited in its brief on pages 18 -- of -- I think its page 18, was cited by Justice Holmes in his dissenting opinion in Duplex to support the position he took there, rather than aiding the Boards position. It submitted that this case undermines it. For, in that case, there was a very similar type of boycott as exists in the present instance. Their truck drivers had a dispute with a trucking company in the same way as the drivers in the instant case had a dispute with Servette. In Auburn, the Union used its influence on customers, or potential customers, or the trucking company in an effort to have these neutral employers cease doing business with the trucking company. The situation is clearly comparable and the court, in the Auburn case, clearly stated that this constituted coercion which was unlawful. It is submitted that that case is directly comparable to the instant one and, rather than supporting the Board's position, it undermines it. In addition, the Board cites other cases in its brief purportedly standing for the proposition that it is proper for the a labor Union to follow down to the retail level products which are handled at any stage of manufacture or distribution by an employer with whom it has a dispute. The Goldfinger case, which it most relies upon, does not support that proposition. For, there, the dispute was against the manufacturer of delicate testing products. He cured them, he vindicated them, he added to them, he was a manufacturer. In the Bossert case, cited by the petitioner, dispute was also against a manufacturer, in that case the case, the -- in that case, non-Union manufactured doors. Only one case seemingly supports their position which they cite and that's a Pennsylvania case, Lyons auto case, and that case is clearly distinguishable. There, the court refused under Pennsylvania -- under the Pennsylvania anti-injunction statute to enjoin picketing against products distributed by a distributor with whom the Union had a dispute. The court in that case, however, specifically stated and emphasized that, "In order that there'd be no misconception of the scope of this decision, one, that under the Anti-injunction Acts, acts committed can be enjoined in Pennsylvania whether or not they are legal or illegal." Furthermore, while the point has not been argued, respondent raised it -- did raised in its brief, at footnote 19 on page 23, the fact as to whether the proviso applies at all and this directs itself to the questions of Justice Stewart and other Justices who have spoken out here. It is noted that the handbilling activities in the locus in quo in front of the stores under the circumstances of an admitted boycott of dealers which had all the meaningful indicia of picketing can scarcely be distinguished from this latter type of picketing. As indicated in the brief, the restatement of tort's definition of picketing includes this type of handbilling in locus in quo for the purposes sought. Other cases so included. And this Court in the Boyd and Gossom case indicated that the essential element is on the spot holding up something or walking something but, in any way, on the spot pressure. And that's what exists in the handbilling and I'm sure this Court would not clearly make a distinction between that which is on a stick and that which is on the hand. It might also add in regard to the Montgomery Ward case which the Solicitor General has cited that, first of all, the case specifically said it was relying upon the statute, the War Labors Dispute has -- the War Labors Act statute which said that we will apply the fair labor standards' provisions and definitions. The court admittedly did go on and decide on other grounds but, in and so looking at the citing on the grounds, first, it said, since manufacturer and producer, adjoined together, unless we give a broad interpretation to the word "producer," it will all be covered by the word "manufacturer." In this case, in this proviso, we do not have that situation. We only have the word "producer." Thirdly, the Board -- the Court -- Circuit Court in Montgomery Ward stated that we have to give this Act a very broad interpretation because it was involved under the war situation and a liberal interpretation was called for.
Arthur J. Goldberg: Mr. Tobin (Inaudible)
Stanley E. Tobin: Yes, Your Honor.
Arthur J. Goldberg: (Inaudible)
Stanley E. Tobin: I was --
Arthur J. Goldberg: (Inaudible)
Stanley E. Tobin: I submit, Justice Goldberg, that any ordinary employee, still in that position, does business with someone else and refers to it, in a colloquial sense, as doing business. I don't believe that is evidence and, certainly, may I --
Arthur J. Goldberg: (Inaudible)
Stanley E. Tobin: I think the a --
Arthur J. Goldberg: (Inaudible)
Stanley E. Tobin: I think -- I think the average worker, employee, who works in the retail agency, who works with sellers and buyers constantly is maybe a supervisor and we -- the supervisor would be included but that does not make him the type of individual who has the authority to decide whether we'll buy Washington Apples this year and not buy on this year, or whether we'll serve Old London products. I don't believe that does it, Your Honor.
Arthur J. Goldberg: (Inaudible)
Stanley E. Tobin: Well, the Board of -- the Board, in urging --
Arthur J. Goldberg: The trial --
Stanley E. Tobin: The trial examiner didn't support, didn't show what evidence he was drawing it from and further, the Detroit evidence -- Detroit Edison case cited on page -- on footnote 11 of my brief which indicates the Board has taken the position in an analogous situation when-- under 8 (b)(4)(a) when someone claimed that a man was a supervisor. The Board said the respondent, meaning the Union on this instance, had the burden of proof of presenting evidence showing that he was indeed a supervisor. Carrying that direct logic over to the present, Your Honor, it would say that if the respondent states that such and such an individual was not an individual, that I -- you'd think he would have to come up with the evidence to show that. And, I don't believe the possible inferences that are being drawn here now support the overwhelming facts of the record that these people had to get the -- had to find out what to do under the circumstances.
Arthur J. Goldberg: It's pretty hard since the only facts are (Inaudible)
Stanley E. Tobin: There was a subsequent meeting, after he was approached.
Arthur J. Goldberg: Setting a finding (Inaudible)
Stanley E. Tobin: Well, I'd say that, Your Honor, that all the solid evidence, not inferences, bearing upon this case and to exclude them with the burden of proof, which is obviously there for the respondent to come forward, shows, particularly in light of Universal Camera, that there is just not enough evidence to sustain that finding. And, the evidence would go the other way, particularly in this context, when we're trying to determine whether an individual is a high level, colloquially, or a low level or has the specific authority to do the -- to make these decisions.
Potter Stewart: Because of all this doesn't bear at all on the -- on the Solicitor General's present argument, does he -- does it? And, that being --
Stanley E. Tobin: It does now.
Potter Stewart: The argument being that this section is addressed to employees who withhold their services from their employer.
Stanley E. Tobin: Yes, and that's --
Potter Stewart: They withhold work from their employer in --
Stanley E. Tobin: Well, who --
Potter Stewart: In one in that area or another.
Stanley E. Tobin: I don't think that the withholding the services from the employer is a necessary thing.I think the inducement itself is.
Potter Stewart: Well, there are four elements, at least four elements, here and, I guess, we're referring now to the third element. The --
Stanley E. Tobin: As a Solicitor General, there's four.
Potter Stewart: Yes, assuming --
Stanley E. Tobin: Yes.
Potter Stewart: Regardless of what kind of --
Stanley E. Tobin: Right.
Potter Stewart: -- employees --
Stanley E. Tobin: Right.
Potter Stewart: These people are.
Stanley E. Tobin: Right, that's for the purpose of --
Potter Stewart: His argument is --
Stanley E. Tobin: Right.
Potter Stewart: -- that this section is not addressed to this kind of conduct but, rather, to conduct on the part of employees which is tantamount to refusing to work for their employer in one area or another.
Stanley E. Tobin: Or to perform services --
Potter Stewart: With respect to--
Stanley E. Tobin: -- or handle goods --
Potter Stewart: Right.
Stanley E. Tobin: -- or sell.
Potter Stewart: Right.
Stanley E. Tobin: And, that is exactly what these particular store managers did.
Potter Stewart: Well, that's -- you're not addressing you and -- yourself to the Solicitor General's argument. I agree with you that the -- that -- as he did. That, literally, read this could cover this conduct but his argument was that, strictly in light of the history of this and the development of this section, that it wasn't addressed to this kind of --
Stanley E. Tobin: I believe -- I would disagree with that point of view. I would say that the language is clear enough and the fact certain employees, used in its broadest context --
Potter Stewart: Right.
Stanley E. Tobin: -- would not do specific things put the pressure upon both the primary and secondary employer, the primary employer indirectly, so as to cause the end which Congress, I -- I suggest, sought to avoid.
Arthur J. Goldberg: (Inaudible)
Stanley E. Tobin: Your Honor, I honestly believe from the legislative history that Congress sought to get all types of supervisors now within the phrase “employees.” I don't think there's any question upon that and I believe that because these sup --
Arthur J. Goldberg: (Inaudible)
Stanley E. Tobin: Alright. For the purpose of seeing to it that these type of supervisors, employees -- a supervisor or managerial employees, were not put under the influence of a Union's purpose or unlawful objective.
Arthur J. Goldberg: (Inaudible)
Stanley E. Tobin: It may if --
Arthur J. Goldberg: If they didn't do (Inaudible)
Stanley E. Tobin: My answer to that would be two-folds, Justice Goldberg. I think that it pose an interesting question. First of all, it may not be considered by the Board as being inducement, particularly directed to a particular employer, a group of employees who goes over television to the public generally, so I'm not certain it would fall into that category. Secondly, is --
Arthur J. Goldberg: One may consider (Inaudible)
Stanley E. Tobin: In that instance, yes, it might well be inducement and, in which case, it might well be unconstitutional, one of the two. This -- that point hasn't been raised before. I would suggest that if he specifically went over the television, directed his attention to X-manager or XYZ-managers and told them not to, I would suggest that would probably be the type of inducement that the Court upheld in the IBEW case.
Hugo L. Black: (Inaudible)
Stanley E. Tobin: No, I believe -- I believe, Justice Black, that that type of inducement would be violative of the Act if he did put it on a television program or a radio program.
Hugo L. Black: (Inaudible)
Stanley E. Tobin: Constitutionally, I believe -- I believe it would be constitutional.
Hugo L. Black: (Inaudible)
Stanley E. Tobin: No, I -- the distinction I drew was a general appeal to the public in general.
Hugo L. Black: (Inaudible)
Stanley E. Tobin: No, if it did include the man, then it would be -- it would be an inducement.
Hugo L. Black: (Inaudible)
Stanley E. Tobin: Excuse me, Your Honor?
Hugo L. Black: (Inaudible)
Stanley E. Tobin: If it was directed to particular individuals, I believe I would have to take the position that it -- that it was an inducement which was constitutionally permitted by the -- by the IBEW case, as I -- as I read it, attached upon with the Hughes case and --
Hugo L. Black: Just (Inaudible)
Stanley E. Tobin: The what case, Your --
Hugo L. Black: Thornhill.
Stanley E. Tobin: Thornhill.
Hugo L. Black: (Inaudible) ambit of the kind of discussions that are protected by the First Amendment.
Stanley E. Tobin: I think in the Boyd case, the court clearly went through all the cases subsequent to Thornhill and indicated that, particularly under a secondary boycott provision, it would not be violative of the First Amendment to so limit inducement, encouragement, and coercion, and so forth. I would --
Hugo L. Black: But--
Stanley E. Tobin: Not fully agree with that.
Hugo L. Black: But does it -- does -- did it depart from the idea that this is within the ambit of the type of discretion that the First Amendment does protect?
Stanley E. Tobin: I think, as a general proposition --
Hugo L. Black: I just read it. I didn't think it --
Stanley E. Tobin: You're correct, Justice Black. But, as the court has pointed in subsequent decisions, each case would have to be decided in the particular facts itself and look into the entire integral process or facts surrounding it.
Hugo L. Black: Well, this is that type of dispute, isn't it?
Stanley E. Tobin: Yes, but that doesn't necessarily resolve --
Hugo L. Black: I think --
Stanley E. Tobin: -- the question. I think it just raises it.
Hugo L. Black: You think that just raises it?
Stanley E. Tobin: It just possibly raises it. I don't think it's raised in this case but --
Hugo L. Black: Well, it's raised by one of the briefs.
Stanley E. Tobin: By the amici brief which, as I indicated before, a --
Hugo L. Black: And it raised in an amicus brief in this case. I didn't--
Stanley E. Tobin: That is correct.
Hugo L. Black: -- think the Government raised it.
Stanley E. Tobin: It was raised in amicus brief in this case, and I would --
Hugo L. Black: And the amicus raised it.
Stanley E. Tobin: Yes, I would suggest to the Court that, again, that the issue was not raised in the lower court and this Court frowns upon amicus raising new issues, particularly constitutional issues, but, certainly, it has not been raised in the lower courts or by -- in front of the Board in this particular matter. However, I realize that --
Hugo L. Black: But if we decided your way, it would be staring us in the face.
Stanley E. Tobin: I believe so, Justice Black, to be candid. Now, I only have a few more minutes. I'd like to just touch upon two other issues. One is, I think, there's an additional reason for the unfair labor practice finding or should be, is that the proviso should be read very closely. In the proviso, it says, in effect, that if the Union's actions, as a publicity, has the effect of making any individual refuse to perform services, the proviso does not apply. The facts in this case are not in dispute. These particular store managers are individuals under the Act, I submit, and they did refuse to perform their services of selling, handling, and all the rest of these particular products.
Arthur J. Goldberg: What about the facts the other way? The Solicitor has no authority to do it. There's no way you can employ them. If he told them (Inaudible)
Stanley E. Tobin: No, Justice Goldberg. I don't believe that necessarily follows in the first instance.
Arthur J. Goldberg: Follows what?
Stanley E. Tobin: In the first instance, you had -- you had the Union agents going to these supervisors and asking them not to do such and such.
Arthur J. Goldberg: You said it had more (Inaudible)
Stanley E. Tobin: And they didn't make the decision.
Arthur J. Goldberg: What's the decision for?
Stanley E. Tobin: They didn't make a decision. What they did -- they did make a decision for the employer. They did an Act which does not necessarily equate with the decision for the employer. It may not be the same if an employee decides to do something on his own. That doesn't mean he had the authority or right or he was -- in the performance of his duties to so do it. It means that-- it probably means, Justice Goldberg, that he was a Union adherent and he said “to heck with the boss.” I believe that based upon that concept, the individuals who failed to perform their services were these store managers and, therefore, their actions remove the protection that might conceivably otherwise be given to the Union's activity. There's a final point. There is a fervent provision within the proviso and that said and states that any publicity must be truthful. Now, in this case, the Union signs -- I mean, the Union's handbills say -- stated that Old London Products, Rocks Candy, etcetera were products distributed to this store by Servette. Well, the truth of the matter was that only some of these products were distributed by Servette to some of the stores, that some of these products were distributed to some of these stores by another distributor, certified grocers of California. Now, the Board says, in saying this is still truthful, says you don't have to be 100% truthful. But, I submit, Your Honors, that who is being hurt by this? This other distributor, Certified Grocers, who I'm sure Congress was also trying to protect, having nothing whatsoever to do with the dispute, was having its products not bought or sold because of these signs. Secondly, a manufacturer, who might not even have anything whatsoever to do with Servette, was having his products not bought or sold because of the Union's activity. Any individual store, a particular store was being, in effect, literally picketed or boycotted, having products of it not sold because of the Union's activity. I submit that the truthful qualification that exists in the proviso certainly has not been met in this case, and that every person possible that Congress sought to protect was harmed and, therefore, the proviso does not apply in this case.
Earl Warren: Mr. Solicitor General.
Archibald Cox: I think the issues had been made clear. Thank you, Your Honor. Unless the Court wishes a reply, I've taken enough time today.
Earl Warren: Very well.